PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/061,422
Filing Date: 12 Jun 2018
Appellant(s): Grinberg, Maor



__________________
YEHUDA BINDER
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/4/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 112 (a) rejection with regard to claim 2; ‘the limitation, “a single layer…” has not been previously disclosed’ (see page 3, paragraph 5), has been withdrawn.
(2) Response to Argument
Appellant argues (argument #1) that the “Office Improperly re-opened prosecution and added three new references, as a response to filing for an appeal and that the rejections have changed though out prosecution and therefore have resulted in a ‘moving target rejections for [applicant] to traverse”.  The Office respectfully disagrees. MPEP 1207.04 states, “The examiner may, with approval from the supervisory patent examiner, reopen prosecution to enter a new ground of rejection in response to appellant’s brief.  A new ground as used in this subsection includes both a new ground that would not be proper in an examiner's answer as described in MPEP § 1207.03, subsection II and a new ground that would be proper (with appropriate supervisory approval) as described in MPEP § 1207.03, subsection III.”  In this case the new grounds of rejection would not have 
Argument 2: Regarding the rejection of claim 1 and 16 (and depending claims) under 35 USC 112 (a) Written Description, Appellant argues that “’bored or punched’ is supported by the disclosure.”  The Office respectfully disagrees. As stated in MPEP 2162, “In exchange for the patent rights granted, 35 U.S.C. 112(a)  first paragraph, sets forth the minimum requirements for the quality and quantity of information that must be contained in a patent application to justify the grant of a patent. As discussed in more detail below, the patentee must disclose sufficient information to demonstrate that the inventor had possession of the invention at the time of filing and to enable those skilled in the art to make and use the invention.” The specification is silent with regard to the process by which the hole(s) are formed and ‘boring and piercing’ may not be the same manufacturing process as ‘bored and punching’.  Therefore in accordance with 35 USC 112 (a), Appellant did not have possession of the manufacturing process of ‘bored or punched’ at the time of filing and as such the position set forth in the Office Action is maintained.  

Appellant then argues that the Office interpreted “perforation” as a single hole in previous rejections and therefore the claim language has been amended to include ‘bored and punched multiple holes’ because the Office introduced the definition, the claim has been amended to include the Oxford definition of ‘perforation’, ‘bored or punched multiple holes’ and ”that the specification explicitly describes using a strainer, and that the Office has admitted, has been defined as “perforation with multiple holes”, that bored or punched is therefore supported in the specification.   The Office respectfully disagrees.  The claim language of claim 1, requires, “…a bottom opening requires a perforation that includes bored or punched multiple holes…” and claim 16 requires, “…the container is dimensioned and shaped to fit the sink and includes bored or punched multiple holes.”   First, Appellant claims “a perforation” not ‘a strainer’.  The definition states a perforation may be made by being bored or piercing, which may not be the same process as bored or punching in a manufacturing environment. The specification is silent with regard to the process by which the holes are made for the perforation.  Therefore, the Office Actions position with regard to the 112a rejection for “bored or punched” has been maintained. 
Argument #3: The argument is now moot.  The rejection has been withdrawn as detailed above in this Examiner’s Answer.
Argument #4: Appellant argues that the claims 1 and 16 are NOT “product by process” claims.  Although the Office agrees that the claims are not product-by-process claims, they contain functional product by process recitations.  Claims 1 and 16 include the limitation, “bored or punched,” The Office Action specifies the specific limitation in the claim that is being considered to be a product by process limitation, “‘bored or punched’ multiple holes is considered a product by process and the method of production of the holes is not considered patentable if the 
Argument #5: Regarding the rejection of claims 1, 5, 9-10 and 15-17 under 35 USC 103 over Leonard-Gardiner in view of Bardhan, Appellant argues that the references are not analogous.  The Office respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Appellant’s own specification details “containers for enclosing garbage” as being pertinent to the problem being solved.   Paragraphs [0006-0008] of the Background section of the specification, calls attention to ‘garbage bags’, ‘bin liners’, ‘trash bags’, ‘plastic bags for rubbish’, ‘sink nets’, “sink strainer bags’ and ‘garbage storage bags’ as being relevant to the problem detailed in the disclosure and improved upon to solve the stated problem of the instant invention. Therefore because both Leonard-Gardiner and Bardhan are sink liners (or sink strainer bags) for use in a sink and they have similar structure and are both structurally capable of “enclosing garbage”, therefore they are analogous and in the same field of Appellant’s endeavor, and the position set forth in the Office Action is maintained. 
Appellant argues ”as disclosed in Col. 3, lines 35-41 of the Leonard-Gardiner reference and also stated in the Action itself in section 31, the Leonard-Gardiner reference dictates closing the device "after having uncooked food items", and is silent, and actually teaches away, from any garbage in general, and enclosing garbage in particular, as recited in the claim. Hence, the Leonard-Gardiner reference cannot be considered as solving any problem of "containers for enclosing garbage", and further, it would not been shown that a person of ordinary skill, seeking to solve a problem of "containers for enclosing garbage", would reasonably be expected or motivated to look at any sink covers. For example, the Bardhan reference is directed to protecting the basin itself, while the Leonard-Gardiner reference is directed to protecting food prepared from the basin environment.” The Office respectfully disagrees.  It is unclear how “after having uncooked food items, the device may be closed “teaches away” from any garbage in general and enclosing garbage in particular,” because the device is used for food that is being “prepared for cooking” (note, col. 3, lines 36-37, “the food item is washed or otherwise prepared for cooking…”) and “otherwise prepared for cooking”  which under the broadest reasonable interpretation, a person having ordinary skill in the art would recognize to include normal food prep functions such as being washed, peeled, skinned, destemmed or cored, and thereby subsequently leaving non-liquid garbage in the device for disposal.  Therefore the position set forth in the Office Action is maintained.
 Appellant goes on to argue “The Bardhan reference is directed to protecting the basin itself, while the Leonard-Gardiner reference is directed to protecting food prepared from the basin environment.“  The Office respectfully disagrees.  First, the two differently described uses are not mutually exclusive and the device must be distinguished from the prior art in terms of structure rather than function.  As both the Leonard-Gardiner and Bardhan references are structurally similar and for use with a sink one of ordinary skill in the art would be motivated to look at the references as being 
Appellant next argues, “Third, the application itself is not directed to "enclosing garbage" per se. but rather to a sink cover for protecting the sink itself, and in addition also serves for "enclosing garbage" - "It is well established that a patentable invention may lie in the discovery of the source of a problem, even though the remedy may be obvious once the source of the problem is identified". See, e.g.. In re Nomiya, 509 F.2d 566, 572 (CCPA 1975), and further in the MPEP § 2141.02 (III): "'[A] patentable invention may lie in the discovery of the source of a problem even though the remedy may be obvious once the source of the problem is identified. This is part of the 'subject matter as a whole' which should always be considered in determining the obviousness of an invention under 35 U.S.C. § 103.'". In fact, the claimed invention is directed to protecting the sink from garbage in the sink cavity, while the Leonard-Gardiner reference is directed towards preparing food in the garbage cavity and protecting the food from dirt in the sink, hence clearly different and somewhat contrasting uses, so that the Leonard-Gardiner reference would NOT "logically commend itself" to an inventors' attention in considering his problem". [In re Icon Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007).” The Office respectfully disagrees.  The two differently described uses are not mutually exclusive and the device must be distinguished from the prior art in terms of structure rather than function.  As both the Leonard-Gardiner and Bardhan references are structurally similar and for use with a sink one of ordinary skill in the art would be motivated to look at the references as being in the same field of 
Appellant goes on to argue, “Fourth, it is respectfully submitted that the Bardhan reference is not directed to any "containers for enclosing garbage". The Bardhan reference ONLY describes liquid handling in general, and is silent regarding any non-liquid in general, and garbage in particular. The Bardhan reference is directed towards the problem of protecting the sink itself from contamination "in liquids within the basin" (Emphasis added) - as disclosed on page 1 (FIELD OF THE INVENTION).” The Office respectfully disagrees.  As both the Leonard-Gardiner and Bardhan references are structurally similar and for use with a sink one of ordinary skill in the art would be motivated to look at the references as being in the same field of endeavor and reasonably pertinent to each other.  Therefore the position set forth in the Office Action is maintained.
Appellant argues, “Further, the sections 29--30 of the Action, it is argued that: "If the prior art structure is capable of performing the intended use, then it meets the claim". It is respectfully submitted that this statement is incorrect and is not according to the MPEP, and no support for this argument is provided in the Action. In contrast, it is noted that "An ... intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates." Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). Further, it is further noted that "Although it is true that both methods may accomplish the same ultimate result, the paths by which the goal is reached are different and the Examiner has not yet provided any analysis whether the alternative path would have rendered obvious the claimed path". See In re Cox, 342 F.2d 1017, 1019 (CCPA 1965).”  The Office respectfully disagrees.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997), see MPEP 2114).  Further, analysis for the combination of references is provided in Paragraphs 7-10, of the Non-Final Office Action, which provides a detailed mapping of corresponding structure the need for the combination of references and the motivation to combine the references.  Therefore the position set forth in the Office Action is maintained.
Argument #6: Appellant argues that an improper rationale is used for combining the Leonard-Gardiner and Bardhan references. Appellant argues “The rationale for modifying the Leonard-Gardiner reference is stated as: "... for the purpose of further containing food items in the container while allowing water from the faucet to pass through the device ...". First, the rationale at best explain a motivation for any opening in the device, but does not explain the need for multiple holes in general, and "multiple holes adapted for capturing at least part of a non-liquid garbage" in particular, rendering the rationale moot.” The Office respectfully disagrees. The Oxford Dictionary Definition of a ‘strainer’ is “a device having holes punched in it or made of crossed wires for separating solid matter from a liquid”.  The motivation explains the need for including a strainer, which inherently includes multiple holes. Therefore the position set forth in the Office Action is maintained. 
“Second, as stated in the Action itself, the Leonard-Gardiner reference is directed to solve the problem of "containers for enclosing garbage". As such, since garbage and food items are not expected to be intentionally enclosed together (as also explained in Col. 3, lines 39-41), the Leonard-Gardiner reference teaches away from any "containing food items in the container".  The Office respectfully disagrees.  Col. 3, lines 39-41, “Lastly, the entire invention 100 is discarded after the food item 500 is prepared so cross contamination does not occur between multiple food items.”  The Leonard-Gardiner device as combined is capable of retaining non-liquid garbage.  Further, food that is “prepared for cooking” may often be washed, peeled, skinned, destemmed or cored, leaving non-liquid garbage in the device. Therefore the Leonard-Gardiner device as combined does not “teach away” from “containing food items in the container” and the position set forth in the Office Action is maintained.
Appellant goes on to argue, “Third, the Leonard-Gardiner reference already teaches "... containing food items in the container while allowing water from the faucet to pass through the device ...",  as disclosed in Col. 3, lines 4-8. Hence, there is no motivation to combine, since the stated advantage provided by the secondary reference is not needed by, and not relevant, to the primary reference, since the primary reference already possessed that advantage - 'Where the secondary reference disclosed an advantage, and where the primary reference already possessed that advantage' . See, e.g. Ex parte Anttila & Jung, No. 2010-006328, 2012 WL 4718520, at *3 (B.P.A.I. Sept. 27, 2012); Kastelewicz, 2009 WL 1719394, at *5-7; Ex parte Levine, No. 2010-001240, 2012 WL 4483329, at *3 (B.P.A.I. Sept. 25, 2012) . Furthermore, the "... advantage provided by the secondary reference is not needed by and not relevant to the primary reference". [In re Wesslau, 353 F.2d 238 (1965); In re Hedges, 783 F.2d 1038 (Fed. Cir. 1986), In re Kamm, 452 F.2d 1052 (CCPA 1972), W.L. Gore and Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, and Bausch and Lomb, Inc. v. Barnes-Hind/ Hydrocurve, Inc., 796 F.2d 443 (Fed. Cir. 1986)].”  The Office respectfully disagrees.  Adding a strainer as suggested by Bardhan to the Leonard-Gardiner reference provides for containing smaller food items in the device as the hole (150) is modified with a strainer that would additionally have smaller and multiple openings and which would be within “further containing food items in the container while allowing water from the faucet to pass through the device” (Office Action paragraph 9).  Therefore a proper motivation for the combination is present and the Office maintains the position set forth in the Office Action. 
Appellant next argues, “Fourth, the Action itself in section 24 admits that the Leonard-Gardiner reference is directed towards 'close of the device "after having uncooked food items'". This is also admitted in section 28 of the Action stating that "Leonard-Gardiner clearly provides a single larger sized diameter perforation and the strainer provides multiple smaller sized apertures, thereby further holding back food items and allowing water to pass through" (Emphasis added). Indeed, the Leonard-Gardiner reference intended use is to prepare and handle food (as clearly described in the title and the field definition, for example). As such, garbage and non-food items are to be immediately disposed in order not to contaminate the prepared food. Hence, again, the Leonard-Gardiner reference teaches away from any enclosing garbage in the sink, since it will clearly contaminate the food being handled or prepared.” The Office respectfully disagrees.  It would be common sense and well within the understanding of a person having ordinary skill in the art to remove and replace the device if the device contains garbage or food items that would contaminate further food items, in accordance with appropriate food handling guidelines, therefore it is unclear how the reference has been seen as “teaching away”.  Therefore the position set forth in the Office Action is maintained.
Appellant argues, “ Fifth, not getting rid of the garbage clearly changes the intended purpose of the Leonard-Gardiner reference of handling or preparing food in the sink - "[i]f the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984), and "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." In re Ratti, 270 F.2d 810, 813 (CCPA 1959).” The Office respectfully disagrees.  The Leonard-Gardiner reference is clear that when the food item is ‘washed or otherwise prepared the device is closed and discarded’. Further, it would be common sense and well within the understanding of a person having ordinary skill in the art to remove and replace the device if the device contains garbage or food items that would contaminate further food 
Argument #7: Appellant argues the Leonard-Gardiner reference does not teach ‘capturing at least part of a non-liquid garbage’.  “Claim 1 recites "a bottom opening that comprises a perforation adapted for passing liquid to the sink bottom opening and for capturing at least part of a non-liquid garbage" (Emphasis added). The Action is based on Col. 3 lines 35-40. However, this passage does not teach any capturing of any "non-liquid garbage". In fact, this passage teaches away from any capturing of any garbage, since it is focused on handling food item in the sink using the invention. Hence, the rejection is not well supported by the express disclosures of the references. "To the extent the Examiner relies on conjecture, such conjecture would require ... to resort to speculation, unfounded assumptions, or hindsight reconstruction". See In re Warner, 379 F.2d 1011, 1017 (CCPA and lacks factual basis, while "The Patent Office has the initial duty of supplying the factual basis for its rejection. It may not, because it may doubt that the invention is patentable, resort to speculation, unfounded assumptions or hindsight reconstruction to supply deficiencies in its factual basis" [In re Warner, 379 F.2d 1011, 1017 (CCPA 1967)].  Further, "To establish prima facie obviousness of a claimed invention, all the claim limitations must be taught or suggested by the prior art" [In re Royka, 490 F.2d 981, 180 USPQ 580 (CCPA 1974)], and "All words in a claim must be considered in judging the patentability of that claim against the prior art." [In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970)].” The Office respectfully disagrees. Leonard-Gardiner in col. 3, lines 35-41, clearly detail that “the device is discarded after the food item is prepared.”  The Leonard-Gardiner device as combined, by its structural nature is capable of and would “capture at least part of a non-liquid garbage” left in the device. Therefore the position set forth in the Office Action is maintained.
Argument #8; Appellant argues, the Bardhan reference does not teach “multiple holes”. “The rejection is based on the Bardhan reference for suggesting "a strainer ... as part of the disposable wash basin liner", referring to page 3 and 5 [05]. It is respectfully submitted that 'strainer' is only mentioned on page 5, lines 3-6. However, the strainer is expressly mentioned NOT as part of the 'disposable wash basin liner' as stated in the Action, but as part of the 'sink or basin', or as part of a 'drainage pipe'. The device of the Bardhan reference explicitly discloses ONLY a single opening at its bottom liner (which may at best be attached to a pipe), such as shown in Diagram 'B'.” The Office respectfully disagrees. A strainer by definition, according to the Oxford Online Dictionary is “a device having holes (plural) in it or made of crossed wires for separating solid matter from a liquid.” Bardhan details having a ‘strainer’.  Therefore the strainer by definition has multiple holes and the Office maintains the Office Actions’ position. With regard to the strainer being part of the sink and not part of the disposable wash basin line (DWBL), it is clearly stated that the strainer is a part of the ‘disposable wash basin liner’…”a strainer in the drainage pipe of the DWBL itself” (page 5, ¶ [02]). Therefore the position set forth in the Office Action is maintained. 
Argument #9: Appellant argues with regard to claim 10, “The Action does not provide a clear claim 10. The claim is merely mentioned in 12 rejection for paragraph 34 without any explanation of the rejection. Claim 10 recites, inter alia, that the strainer is configured for "filtering liquids". It is respectfully submitted that the cited references are silent regarding any filtering in general, and filtering liquids in particular, and that the Action does not point to any such teachings.” The Office respectfully disagrees.  A strainer as defined according to the Oxford Online Dictionary is “a device having holes (plural) in it or made of crossed wires for separating solid matter from a liquid.”  Therefore  filtering liquids is inherent to strainers and the position set forth in the Office Action is maintained. 
Argument #10: Appellant argues, the cited reference do not teach recited elements. “Claim 16 is conclusory rejected on section 10 of the Action as "... shown by the normal operation and use of the device above". Claim 16, recites, inter alia, the limitations of: "... at least part of a non-liquid garbage is captured within the container" and "removing the container containing the captured garbage from the sink". It is respectfully submitted that these steps are not taught by any of the cited references, and that the Action does not point to any such teachings. Further, it is respectfully submitted that a method claim cannot be rejected based on an apparatus claim.” The Office respectfully disagrees.  The rejection for claim 16 cites, Leonard-Gardiner, “col. 3, lines 35-40, “In use, the invention 100 is positioned in the sink 200.  Continuing, the food item 500 is positioned in the inner bottom liner 130.  The food item 
500 is washed or otherwise prepared for cooking while the food item 500 is in the inner bottom liner 130.  Lastly, the entire invention 100 is discarded after the food item 500 is prepared so cross contamination does not occur between multiple food items.”  The device would clearly need to be removed to be discarded. Further, reference (150) is used to denote the perforation in which the strainer is provided in combination.  It is clearly seen that 150 is circular-shaped and distinct form the container walls (Fig. 3). Therefore the position set forth in the Office Action is maintained. 
Argument #11: Appellant argues, the cited references do not teach recited elements. “Claim 17 is conclusory rejected on section 10 of the Action as "... shown by the normal operation and use of the device above". Claim 17 recites, inter alia, the limitations of: "... waiting, after a use in the sink, for filtering liquids that accumulated in the container through the bottom opening of the container". It is respectfully submitted that this step is not taught by any of the cited references, and that the Action does not point to any such teachings. Further, it is respectfully submitted that a method claim cannot be rejected based on an apparatus claim.” The Office respectfully disagrees. However, again, col. 3, lines 39-41, detail that “after” the food item is prepared… the device is disposed.  ‘After’ denotes a passage of time and Appellant has not defined the period of time that is encompassed by ‘waiting’ nor given any measure by which the amount of time passed during the “waiting” period can be ascertained.  The amount of time required for the liquid to pass through the strainer is dependent upon the amount of liquid present and the size and number of the openings of the strainer. Therefore the recited “after” in Leonard-Gardiner details a waiting period.  The Office Action further clearly states that the method claims are rejected by the “normal operation of the apparatus” (Office Action, paragraph 10) as combined. Therefore the position set forth in the Office Action is maintained. 
“Claim 5 recites that "... the container upper opening comprises adhesives strips for attaching the container to a rim of the sink." (Emphasis added). The Action is based on the fourth paragraph on page 3 of the Bardhan reference. While this cited paragraph may disclose 'adhesive material', the passage does not disclose any adhesive strips as recited in the claim.”  The Office respectfully disagrees, the Office action cites page 4, ¶ [04] of Bardhan that is clearly detailing the adhesive ‘strips’ shown in Diagram A. Therefore the position set forth in the Office Action is maintained. 
Argument #13: Appellant argues with regard to claim 5, an improper rationale for combining with the Bardhan reference, “First, the Action provides no evidence for such advantage as required by the MPEP. Second, the stated rationale of "securing the device to the sink rim" is not relevant to the Leonard-Gardiner reference that teaches a rigid device, having a shape to fit and affix into the sink (Col. 2, lines 38-45 and 63-67), and thus additional means for securing are not needed and are redundant. Hence, using adhesives would render the assembly disclosed in the Leonard-Gardiner reference unsatisfactory for its intended purpose and would change the principle of attaching to the sink, while according to MPEP § 2143.01(V): "If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)". The Office 
With regard to Appellant’s argument that the Office’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case the Office Action "takes in to account only the knowledge which was within the level of ordinary skill at the time the claimed invention was made” as Leonard-Gardiner and Bardhan reference provide some teaching and motivation for combining as detailed in the Office Action. Therefore the position set forth in the Office Action is maintained.
Argument #14: Appellant argues with regard to claim 2, that the Leonard-Gardiner and Gedanitz references are not analogous.  The Office respectfully disagrees.  The devices are in the same field of endeavor as they are structurally similar (see MPEP 2141.01(a)(II), (IV)).  Further, Appellant in the Background section of the specification, calls attention to ‘garbage bags’, ‘bin liners’, ‘trash bags’, ‘plastic bags for rubbish’, ‘sink nets’, “sink strainer bags’ and ‘garbage storage bags’ as being relevant to Appellant’s field of endeavor (¶ [0006-0008]).  Additionally, although the references have different 
Argument #15: Appellant argues to an improper rationale for combine the Leonard-Gardiner and Gedanitz reference.  “First, the statement of "plastic as it is the typical material used for such devices and for its cheap and easy to manufacture impermeable and flexible properties ..." (Emphasis added) amounts to no more than conclusory non-substantiated statements. Such statements are improper, as clear evidence should be presented.”  The Office respectfully disagrees.  Gedanitz states on page 2, paragraph 01, that flexible plastic material is what is conventionally used for making this type of device. Therefore the motivation is suggested by the prior art and not, non-substantiated. The Office subsequently maintains the position set forth in the Office Action.
Appellant next argues, “ Second, even assuming, arguendo, that plastic may be "... the typical material used for such devices and for its cheap and easy to manufacture impermeable and flexible properties ..." (Emphasis added), the Action does not explain WHY the Leonard-Gardiner reference does not use it to start with, and what is the advantage or motivation to use it in the Leonard-Gardiner reference, while it is settled that "Absent some articulated rationale, a finding that a combination of prior art would have been "common sense" or "intuitive" is no different than merely stating the combination "would have been obvious. " Such a conclusory assertion with no explanation is inadequate to support a finding that there would have been a motivation to combine". [In re Van Os, 844 F.3d 1359, 1361 (Fed. Cir. 2017)], and that " [o]bviousness requires more than a mere showing that the prior art includes separate references covering each separate limitation in a claim under examination." [Unigene Laboratories, Inc. v. Apotex, Inc., 655 F. 3d 1352, 1360 (Fed. Cir. 2011)].”  The Office respectfully disagrees.  MPEP 2142 Legal Concept of Prima Facie Obviousness does not require the Office to show why Leonard-Gardiner does ‘not use plastic to start with’ but merely that it is a difference from the actual claims, the secondary reference shows this feature is known in the art, and some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness is provided for the combination.  A clear articulation of the reason why the claimed invention is obvious has been provided in the Office Action paragraph 15.  The position set forth in the Office Actions is maintained. 
Appellant goes on to argue, “Third, the rationale is based on the plastic being 'flexible'. However, the Leonard-Gardiner reference dictates a rigid structure to fit the sink and to fit and affix thereto (Col. 2, lines 38-45 and 63-67). Hence the Leonard-Gardiner reference teaches away from any flexible plastic, and further using a flexible material would render the assembly disclosed in the Leonard-Gardiner reference unsatisfactory for its intended purpose and would change the principle of attaching to the sink, while according to MPEP § 2143.01(V): "If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)". Further, the Action seems to admit that using plastic provides flexibility which is an additional and different functionality, and it is settled that achieving different function makes design choice rejection improper [In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992)].”  The Office respectfully disagrees. The Leonard-Gardiner device is NOT rigid and in fact is described as being deformable (note, col. 3, lines 28-34, “moreover the pad member 120 may be comprised of a deformable and fluid absorbent…”). Therefore modifying the device would not make the modified device unsatisfactory for its intended purpose.   Appellant’s arguments are based on a false premise and therefore moot.  Accordingly, Appellant’s arguments that the Leonard-Gardiner device is rigid and that there is therefore no reason to add additional securing means, are not supported by the evidence.   Therefore the position set forth in the Office Action is maintained. 
Argument #16: Appellant argues with regard to claims 3, 4 18 and 20, that the Leonard-Gardiner and Tanguay references are not analogous.  The Office respectfully disagrees.   It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the Leonard-Gardiner and Tanguay reference are liners and they have similar structure, therefore they are both structurally analogous (see MPEP 2141.01(a)(II), (IV)).  Therefore the position set forth in the Office Action is maintained. 
Argument #17: Appellant argues, to an improper rationale for combine the Leonard-Gardiner and Tanguay reference. “The rationale for combining the Leonard-Gardiner and Tanguay references is stated on section 17 of the Action as: "... to include handle ties that are threaded and enclosed for the purpose of east closing and disposal of the container ...". This reasoning appears to be extracted directly from Appellant's own Specification and claims. It is noted that "To draw on hindsight knowledge of the patented invention, when the prior art or the level of skill in the art does not contain or suggest that knowledge, is to use the invention as a template for its own reconstruction-an illogical and inappropriate process by which to determine patentability". [Sensonics Inc. v. Aerosonic Corp., 81 F.3d 1566, 1570 (Fed. Cir. 1996)].”  The Office respectfully disagrees. With regard to Appellant’s argument that the Office’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case the Office Action "takes in to account only the knowledge which was within the level of ordinary skill at the time the claimed invention was made” as Leonard-Gardiner and Tanguay reference provide some teaching and motivation for combining as detailed in the Office Action. Therefore the position set forth in the Office Action is maintained.
Appellant next argues, “Furthermore, the Leonard-Gardiner reference focuses on protecting the prepared food in the container while draining the liquids, while the Tanguay reference focuses on retaining the urine or other liquid in the container. It is respectfully submitted that a solution for urine disposal do not commend itself to any inventor dealing with food preparation. In addition, since the Leonard-Gardiner reference is silent regarding any remainings in the assembly after removing the food, it actually teaches away from adding any handles or any ties for carrying any item in the assembly after use. Further, it is submitted that "... to include handle ties that are threaded and enclosed" changes the principle of operation of the Leonard-Gardiner reference, as the disclosure of the Leonard-Gardiner reference is directed to a flange member 111 'configured to be placed onto a countertop surface 300' (Col. 3 lines 1-3), and changing this flat straight flange 111 to be threaded and to enclose handle ties changes the principle of operation of the device.” The Office respectfully disagrees. Tanguay is looked to for the teachings of a handle as the Leonard-Gardiner device is to be discarded after use (col. 3, lines 39-40) and handles make discarding easier. Adding 
Argument #18: Appellant argues with regard to claim 6, that the Leonard-Gardiner and Powell references are not analogous.  The Office respectfully disagrees.,  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the Leonard-Gardiner and Powell reference are liners and they have similar structure, therefore they are both structurally analogous (see MPEP 2141.01(a)(II), (IV)).  Therefore the position set forth in the Office Action is maintained.
Argument #19: Appellant argues to an improper rationale for combining the Leonard-Gardiner and Powell references. “The rationale for combining the Leonard-Gardiner and Powell references is stated on section 20 of the Action as: "... to secure the device to the rim of the sink for the purpose of using an adhesive that is durable in a wet environment as shown by Powell" (Emphasis added). It is respectfully submitted that the adhesive disclosed in the Powell reference is used merely for connecting two layers, is not externally visible or in contact with any external environment, and is NOT itself exposed to any 'wet environment' . In contrast, the claimed adhesive is used between the disposable flexible container and the rigid sink, and is directly exposed to water and wet environment. Such use is clearly derived from the application itself, and the Action provides no evidence of any prior art similar use, while it is noted that "To draw on hindsight knowledge of the patented invention, when the prior art or the level of skill in the art does not contain or suggest that knowledge, is to use the invention as a template for its own reconstruction-an illogical and inappropriate process by which to determine patentability". [Sensonics Inc. v. Aerosonic Corp., 81 F.3d 1566, 1570 (Fed. Cir. 1996)] “ The Office respectfully disagrees. In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Powell shows using adhesive is used by a device for protecting spilled liquids from flowing into drains or holes, which is clearly a ‘wet’ environment.  The Office Action provides a clear motivation (paragraph 21). Therefore the position set forth in the Office Action is maintained.
Argument #20: Appellant argues with regard to claims 7-8,that the Leonard-Gardiner and Galgano references are not analogous.  The Office respectfully disagrees.,  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the Leonard-Gardiner and Galgano reference are liners for use with a sink and they have similar structure, therefore they are both structurally analogous (see MPEP 2141.01(a)(II), (IV)).    Therefore the position set forth in the Office Action is maintained.
Argument #21: Appellant argues to an improper rationale for combining the Leonard-Gardiner and Galgano references. “First, this rationale in conclusory, and does not explain WHY another method for attaching is an advantageous. The Federal Circuit has stated that "rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 911, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), and further "Broad conclusory statements standing alone are not "evidence. "" [In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313 (Fed. Cir. 2000).]”  The Office respectfully disagrees. In response to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Galgano shows suction cups to attach a liner device to the sink.  The Office Action provides a clear motivation (paragraph 22). Therefore the position set forth in the Office Action is maintained.

Argument #22: Appellant argues the combination does not teach the recited elements.  “The Galgano reference is directed to a sink covering for selectively concealing the contents of a sink. The sink covering assembly 10 has a rectangular screen 12 with a peripheral edge 14. A plurality of suction cups 16 is coupled to the screen 12 adjacent to the peripheral edge 14 of the screen 12. Each of the suction cups 16 is configured for engaging a surface 18 adjacent to a sink 20 (col. 1 lines 56-61). Galgano further discloses a plurality of caps 46 is also provided. Each cap 46 is coupled to the connection shaft 22 of an associated one of the suction cups 16. Thus, the suction cups 16 are coupled to the screen 12. Each cap 46 has an inwardly facing threaded wall 48 complimentary to the connection shaft 22 of the associated suction cup 16. An outer perimeter edge 50 of a bottom 52 of the cap 46 has a diameter greater than an inner diameter of the grommets 44 and less than an outer diameter of the grommets 44 (See FIG 1). Applicant asserts that since the suction cups 16 are coupled to the screen and the mating holes 44 are separate elements from the screen, Galgano fails to disclose a device where the sink has vacuum cup elements mounted to the rim and the upper opening of the container has mating holes for engagement with the elements. Therefore, the combination of Leonard-Gardiner in view of Galgano fails to teach the limitations as recited in claims 7 and 8.” The Office respectfully disagrees. The claim language requires. “…wherein the sink further comprises elements mounted to the rim thereof, and upper opening of the container comprises mating holes for engagement with the elements (claim 7)…wherein the elements are vacuum cups (claim 8)”.  However, Galgano clearly shows the vacuum cup elements mounted to the rim of the sink (20) in Fig. 4 with mating holes in the sink covering device.  Therefore in combination the Leonard-Gardiner device teaches the claim language in full and the position set forth in the Office Action is maintained. 
Argument #23: Appellant argues with regard to claim 11, that the Leonard-Gardiner combination with Terry is improper.  “First, even if, arguendo, plastic and metal are interchangeable, "using another well-known and interchangeable material" cannot be considered as motivation since no benefit or advantage is described for such replacement. It is respectfully submitted that even if such substitution is feasible, "that a skilled artisan, once presented with the two references, would have understood that they could be combined." Persona/Web, 848 F.3d at 993. The Federal Circuit explained, "And that is not enough: it does not imply a motivation to pick out those two references and combine them to arrive at the claimed invention." Id. at 993-94. Further, "[O]bviousness concerns whether a skilled artisan not only could have made but would have been motivated to make the combinations or modifications of prior art to arrive at the claimed invention." (Emphasis added) [Belden v. Berk-TekLLC 805 F.3d 1064, 1073 (Fed. Cir. 2015) . Further, rather than provide any evidence or technical analysis relevant to the specific facts at issue relating to the strainer material the Examiner summarily reaches a conclusion of obviousness relying on, without more, a per se rule that "[a] change in material is generally recognized as being within the level or ordinary skill in the art."  The Office respectfully disagrees. Terry details that plastic and stainless steel are interchangeable and obvious variants of (Terry; ¶ [013]) materials for use in making strainers thereby in combination meeting the claim language in full and the position set forth in the Office Action is maintained.
Appellant next argues “Second, the Terry reference is directed to a strainer that is fixedly and rigidly installed in the sink opening, while the invention recites a disposable container that is easily removed from the sink, leaving it clear and fully operational, thus involving two different and distinct structures and functions, while "finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art" [In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992)].” The Office respectfully disagrees.  Terry was looked to merely for the material used for the strainer and not the operation of the Terry device.  Therefore the position set forth in the Office Action is maintained.
“Furthermore, "To properly support a conclusion that a feature is an obvious matter of design choice, an Examiner must present a "convincing line of reasoning" as to why one of ordinary skill in the art would have found the claimed feature to have been obvious. Ex parte Clapp, 221 USPQ 972, 973 (BP AI 1985). When determining whether a rejection based on design choice is appropriate, the Examiner must review the specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem. The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention. These two steps help present the aforementioned "convincing line of reasoning. " [Ex parte Clapp, 227 U.S.P.Q. at 973. See Ex Parte Gunasekar, Appeal No. 2009-008345 (BPAI 2011) ].” The Office respectfully disagrees.  The equivalent strainers of different material suggested in the Terry reference function exactly the same regardless of their material of manufacture. Terry details that the materials are interchangeable (Terry, ¶ [0013]).  Therefore the Office has provided the necessary reasoning and motivation for the combination of reference.  Therefore the position set forth in the Office Action is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        
Conferees:
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.